DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
Applicant’s election without traverse of Invention II, claims 13-23, in the reply filed on 04/06/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15, 17, 19, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9, 12-13, and 16-17 of U.S. Patent No. 11,229,790. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 13 is obvious in view of patented claim 1, which teaches a method of using a signal generator and a mobile phone, and transmitting an electrical signal to a contact surface for passing through a skin surface and modulating a nerve to ameliorate seizures, which renders obvious the system of the instant claim which relies on structure performing those functions. Instant claim 14 is obvious in view of patented claim 2, which teaches epileptic seizures. Instant claim 15 is obvious in view of patented claim 1, which teaches wireless coupling between signal generator and mobile phone components. Instant claim 17 is obvious in view of patented claim 7, which teach a software program that is configured for wireless downloading onto the mobile device for transmitting electrical pulse parameters. Instant claim 19 is obvious in view of patented claim 9, which each teaches modulating a property of the electrical impulse. Instant claims 21 and 22 are each obvious in view of patented claim 13, which teaches bursts of pulses having a frequency of about 1 to about 100 bursts per second (comprising the claimed 10 -100 Hz), and pulses having a frequency of about 1 kHz to about 20 kHz. Instant claim 23 is obvious in view of patented claims 12, and 16-17, which teaches transmitting an electrical impulse through the neck to target the nerve.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2005/0267544 A1, hereinafter “Lee”) in view of Simon et al (US 2011/0230701 A1, hereinafter “Simon”) (cited in IDS filed on 12/04/2021).
Regarding claims 13-14 and 23, Lee shows wirelessly receiving a signal (para. 0027) via a mobile phone 100 (Fig. 1; para. 0026, wherein the mobile phone receives a signal from the control section 110, para. 0031), wherein the signal includes a set of impulse data (para. 0027-0032). Lee shows applying a low frequency neurostimulation to an outer surface of a skin of a patient to target a nerve (para. 0005-0007, discussing how delivering stimulation using the mobile phone is an improvement in the field), wherein the applied impulse is based on the signal generated by the control section (para. 0031). Lee lacks discussing the specific parameters of the low frequency neurostimulation and that it is sufficient to modulate the nerve and ameliorate seizures. Simon teaches a similar system comprising applying electrical stimulation energy to the outer surface of a skin of a patient using a handheld stimulator 30 with contact surfaces 31 (Fig. 3A-3B, para. 0091) on the neck in order to target the vagus nerve (para. 0020), which is a known site for treating epileptic seizures (para. 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the stimulator to apply the electrodes at alternate sites of the skin to treat a condition of the patient using Lee’s neurostimulation method, such as targeting the vagus nerve by placement on the neck to treat epileptic seizures as taught by Simon. 
Regarding claim 15, the combination of Lee and Simon renders obvious the stimulator that is part of the system, as described in the rejection to claim 13 above. Lee further shows that the mobile phone 100 of the system (Fig. 1) is configured to make and receive calls (last 11 lines of para. 0040; last 11 lines of para. 0041), wherein Lee’s system is configured to switch between modes between a call mode and a stimulation mode (p. 7, claim 14), which as modified in view of Simon above would provide the stimulation placement and functions taught by Simon, above.  Examiner considers Lee’s calling to show wireless communication between the mobile phone of the system with another phone that makes and receives calls. The claims do not specify the purpose of the mobile device/phone of the system, merely requiring that it is a mobile phone that wirelessly couples to the stimulator. Since Lee teaches wirelessly coupling the stimulator/phone of the system by receiving calls from a different phone, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered that using a different, second mobile phone to call the first mobile phone of the system (of Lee modified in view of Simon above) renders obvious the claimed feature of wirelessly coupling the stimulator to the second mobile phone, wherein in this case the stimulator (comprising Lee’s first phone 100) wirelessly couples to the mobile device as taught by the second mobile phone which calls first phone 100 comprising the stimulator. 
Regarding claim 16, Lee teaches wherein the contact surface comprises an electrode (Fig. 1 – electrode 230 or 410), the system further comprising a pulse generator 210 (Fig. 3) configured for coupling to an energy source 180 within the mobile device, wherein the pulse generator generates the electrical impulse (para. 0031).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Simon, and in further view of Draghici et al (US 2014/0172041 A1, hereinafter “Draghici”, cited in IDS).
Regarding claims 17-19, the combination of Lee and Simon teaches applying an electrical impulse to the outer surface of the skin of the patient. The combination lacks teaching that the electrical impulse that is generated in response to the mobile phone signal is based on further commands wirelessly received by the mobile phone.  Draghici teaches that it is known in the art of handheld stimulators (Fig. 1 showing handheld stimulator 10, with contact electrode surface 30) to wirelessly transmit 50 a signal from a remote computer 40 to the handheld stimulator 10 (para. 0043 wherein the remote computer is known to have an energy source, and wherein the instructions/commands are generated signals, so that the remote computer comprising a signal generator for generating said signals for wireless transmission to the handheld device). Draghici teaches that the wireless communication provides the benefit of sending programming instructions or commands to the handheld stimulator (para. 0043-0044), wherein the remote computer can be a mobile phone (para. 0044) which is known in art to comprise downloadable or updatable instructions. When combined with Lee's "smart phone", it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee’s smart phone to explicitly allow remote, wireless updates in order to receive a signal comprising program or command information as taught by Draghici, for the purpose of explicitly allowing update of the method as needed in order to effectively treat the epileptic seizures. Therefore, the wireless transmission of the electrical signal inclusive of the set of impulse data to a mobile phone is remote from the signal generator. The modification in view of Draghici teaches updating the operations of Lee's smart phone. It is known in the art of smart phones that smart phones are capable of downloading application software programs. Thus it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the updating capabilities discussed in the modification to wireless receive a signal that is a wireless downloading of an application software program as known in the art, for the purpose of allowing update of the method as needed in order to effectively treat the epileptic seizures, including downloading data comprising a recommended therapy regimen and modulating the electrical impulse properties as needed to meet the recommended pulse parameters of the therapy regimen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Simon, and Draghici as applied to claim 17 above, and in further view of Simon et al (US 2014/0257438 A1, hereinafter “Simon ‘438”), or in the alternative, in view of Lombardi et al (US 2006/0173496 A1, hereainfter “Lombardi”).   
	Regarding claim 20, the combination of Lee, Simon, and Draghici renders obvious claim 17 above. Lee shows that the contact surface includes an electrically conductive material, since the contact surface is an electrode (para. 0037). Lee shows that the system comprises pulse generator and output controller circuitry between the energy source 180 and contact surface 230 (Fig. 2) but lacks explicitly showing that the system further comprises a filter coupled in series between the energy source and the contact surface for filtering a high frequency component of the electric current. However, this is a known feature in the art to provide a cleaner output signal for more effective stimulation delivery. Simon ‘438 teaches that this is a known feature in the art of vagal nerve stimulation to situate a low pass filter in series between an energy source and electrode for the purpose of filtering high frequency components of an electric signal (Abstract, para. 0012-0013, 0152). Lombardi also teaches that it is long known in the art of nerve stimulation (para. 0001) to provide a low pass filter 29 in series between an energy source 34 and electrode(s) 16, 17 in order to filter high frequency noise from an electric signal (Fig. 3; para. 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Lee, Simon, and Draghici in view of either of Simon ‘438 or Lombardi to expressly include a low pass filter in the signal generation and signal control circuitry, in series between the energy source and the electrode(s) as taught by either of Simon ‘438 or Lombardi, for the purpose of filtering a high frequency component from the electrical signal and provide a cleaner output signal to the electrodes when delivering electrical stimulation to the target site of the patient.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Simon as applied to claim 13 above, and in further view of Dietrich et al (US 2009/0287035 A1, hereinafter “Dietrich”).   
Regarding claims 21-22, the combination of Lee and Simon teaches contacting the neck of a patient when applying an impulse to target the vagus nerve and modulate the nerve to thereby ameliorate seizures. The combination lacks teaching bursts of pulses having a frequency of about 10 to about 100 Hz, and pulses having a frequency of about 1 kHz to about 20 kHz. Dietrich teaches a similar system of delivering an impulse to an outer skin surface (via the surfaces of the ear) to a vagus nerve of the patient (para. 0022, 0053) to treat epilepsy, wherein Dietrich teaches that an effective treatment for epilepsy comprises on-and-off electrical pulses for a continuous period of time, 30 seconds at a time every 90 to 300 seconds (para. 0050) as a “single dose” due to this feature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a known treatment regimen for effective amelioration of seizures and included Dietrich’s taught treatment regimen for this purpose, including electric impulses comprise bursts of pulses (para. 0050). Dietrich lacks describing that each of the bursts has a frequency of about 10 to about 100 Hz and the pulses have a frequency from about 1 to about 20 KHz. Since Dietrich teaches that the stimulation regimen is effective to modulate the vagus nerve and ameliorate epileptic seizures as described above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have found a treatment regimen comprising the same stimulation parameters claimed in order to treat the same epileptic seizures and provide the same effect, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792